Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 11/12/2021 is a CON of 17/161,391 filed on 01/28/2021 (ABN), which is a CON of PCT/CN2019/117119 filed on 11/11/2019, in which claims 1-20 are pending and are being examined. 

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority to PCTCN2018114931 11/10/2018. The certified copy of priority has been filed on 11/26/2021.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 11/12/2021, 02/03/2022, 04/14/2022, 06/13/2022, 07/29/2022, 10/20/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 15, 19, 20 and similar dependent claims are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending Application No 17/031,451 and Application No. 17/074,892. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 of the instant application is used as an example to analyze the common subject matter of claim 4 of co-pending application 17/031.451:


Conflicting Co-pending Application:- 17/031,451
Instant Application:-17/525,745
1. A method of coding video data, comprising: determining, for a conversion between a current video block of a video and a bitstream representation of the video, a motion candidate associated with a motion vector, wherein the motion vector is derived based on a weighted average of a plurality of motion vectors, wherein all the plurality of motion vectors refer to a reference picture not identical to the current picture which includes the current video block; and performing the conversion based on the determining. 
3. The method of claim 1, wherein the motion candidate is a motion vector of a pair-wise average merge candidate in inter prediction mode. 
4. The method of claim 3, wherein the motion candidate of the pair-wise merge candidate is derived based on a weighted average of a first motion vector of a first merge candidate and a second motion vector of a second merge candidate. 

1. A method of coding video data, comprising: constructing, for a first block of a video, a merge motion candidate list which comprises at least two merge motion candidates; deriving, based on a position index to the merge motion candidate list and a first unified rounding process, a pairwise average merging candidate from a pair of merge motion candidates included in the merge motion candidate list; and performing, based on the pairwise average merging candidate, a conversion between the first block and a bitstream of the video, wherein the first unified rounding process is defined as:  
    PNG
    media_image1.png
    26
    249
    media_image1.png
    Greyscale
 wherein off and s are integers, and wherein >> represents a right shift operation.

 
Claim 1 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 respectively of copending Application No 17/031,451.
Referring to claim 1, taking claim 1 as exemplary, although conflicting application 17/031,451, does not explicitly disclose what’s claimed in instant application 17/525,745, pairwise merge candidate such that: MV*x = SignShift(MVOx + MV1x, 1) and MV*y = SignShift(MVOy + MV1y, 1), wherein

    PNG
    media_image2.png
    92
    606
    media_image2.png
    Greyscale

	wherein off and s are integers, and wherein >> represents a right shift operation.
However, Kim teaches wherein

    PNG
    media_image2.png
    92
    606
    media_image2.png
    Greyscale

	wherein off and s are integers, and wherein >> represents a right shift operation ([0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the application 17/031,451 to incorporate the teachings of Kim to reduce operational complexity during image encoding/decoding (Kim, Abstract).
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.
	

Examiner’s Note

Claims 1-14 refer to "A method of coding video data”, Claims 15-18 refer to "An apparatus for processing video data”, Claim 19 refers to "A non-transitory computer-readable storage medium”, and Claim 20 refers to "A non-transitory computer-readable recordable medium”. Claims 15-20 are similarly rejected in light of rejection of claims 1-14, any obvious combination of the rejection of claims 1-14, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20180324454 A1), hereinafter Lin, in view of Kim et al. (US 20140334551 A1), hereinafter Kim.

	
	Regarding claim 1, Lin discloses a method of coding video data, comprising (Abstract): constructing, for a first block of a video, a merge motion candidate list which comprises at least two merge motion candidates (Fig. 8, element 830); deriving, based on a position index to the merge motion candidate list and a first unified rounding process, a pairwise average merging candidate from a pair of merge motion candidates included in the merge motion candidate list ([0047]-[0051]); and performing, based on the pairwise average merging candidate([0057]-[0058]). 
	Lin discloses all the elements of claim 1 but Lin does not appear to explicitly disclose in the cited section a conversion between the first block and a bitstream of the video, wherein the first unified rounding process is defined as:

    PNG
    media_image2.png
    92
    606
    media_image2.png
    Greyscale

	wherein off and s are integers, and wherein >> represents a right shift operation.
However, Kim teaches a conversion between the first block and a bitstream of the video, wherein the first unified rounding process is defined as:

    PNG
    media_image2.png
    92
    606
    media_image2.png
    Greyscale

	wherein off and s are integers, and wherein >> represents a right shift operation ([0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the application Lin to incorporate the teachings of Kim to reduce operational complexity during image encoding/decoding (Kim, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Lin in view of Kim discloses the method of claim 1, wherein the pair of merge motion candidates comprises a first motion vector MVO = (MVOx, MVOy) of a reference picture list L in a first merge motion candidate and a second motion vector MV1 = (MV1x, MVy) of the reference picture listL in a second merge motion candidate, and wherein MV* = (MV*x, MV*y) is the pairwise merge candidate such that: 
    PNG
    media_image3.png
    12
    410
    media_image3.png
    Greyscale
  (Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model).

	Regarding claim 3, Lin in view of Kim discloses the method of claim 2, wherein the position indices of the pair of merge motion candidates are fixed with 0 and 1 (Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model).  

	Regarding claim 4, Lin in view of Kim discloses the method of claim 2, wherein the reference picture list L comprises reference picture list 0 (LO) or reference picture list 1 (L1) (Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model).  

	Regarding claim 5, Lin in view of Kim discloses the method of claim 2, further comprising: inserting the pairwise average merging candidate into the merge motion candidate list (Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model).  

	Regarding claim 6, Lin in view of Kim discloses the method of claim 2, wherein off = 0 (Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model).  

	Regarding claim 7, Lin in view of Kim discloses the method of claim 2, wherein s = 1 (Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model).  

	Regarding claim 8, Lin in view of Kim discloses the method of claim 1, wherein off = 0 upon a determination that s =0 (Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model). 

	Regarding claim 9, Lin in view of Kim discloses the method of claim 1, wherein off = (1 << (s-1))  - 1(Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model).
  
	Regarding claim 10, Lin in view of Kim discloses the method of claim 1, further comprising: deriving, a temporal motion vector for a second block of the video in a first prediction mode; performing, the first unified rounding process on the temporal motion vector to obtain a rounded temporal motion vector; dividing the second block into at least one sub-block; identifying at least one video region for the sub-block in a collocated picture based on the rounded temporal motion vector; and performing, based on the at least one identified video region, a second conversion between the second block and the bitstream of the video; wherein in the first prediction mode, the temporal motion vector is derived based on motion information of a single spatial neighboring block of the second block (Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model).  

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kim further in view of Chien et al. (US 20170238005 A1), hereinafter Chen.

	Regarding claim 11, Lin in view of Kim discloses the method of claim 10, wherein MV2 = (MV2x, MV2y) is the temporal motion vector, and wherein MV2* = (MV2*x, MV2*y) is the rounded temporal motion vector such that: 
    PNG
    media_image4.png
    12
    331
    media_image4.png
    Greyscale
  (Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model).
	Lin in view of Kim discloses all the elements of claim 1 but they do  not appear to explicitly disclose in the cited section MV2 is the temporal motion vector.
	However, Chen from the same or similar endeavor teaches MV2 is the temporal motion vector ([0133], [0155]-[0157]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin in view of Kim to incorporate the teachings of Chien to remove redundancy and enhance pruning accuracy (Chien, [0026]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 12, Lin in view of Kim discloses the method of claim 11, wherein s =4 (Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model).  

	Regarding claim 13, Lin in view of Kim discloses the method of claim 1, wherein the conversion comprises encoding the first block into the bitstream (Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model).  

	Regarding claim 14, Lin in view of Kim discloses the method of claim 1, wherein the conversion comprises decoding the first block from the bitstream (Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model).

Regarding claim 15-20, See Examiner’s Note.

Conclusion


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487